DETAILED ACTION

Status of Claims
Claims 1-20 are pending.  Claims 1-6 and 18-20 are presented for examination on the merits, and claims 7-17 are withdrawn from examination.
Claim 3 is currently amended.  Claims 18-20 are new.

Information Disclosure Statement
One (1) information disclosure statement (IDS) was submitted on 09/01/2022.  The IDS is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim is indefinite because it is ambiguous.  The claim recites that the annealing separator composition comprises a metal hydroxide that includes at least one of a nickel hydroxide and a cobalt hydroxide (i.e., (i) nickel hydroxide or (ii) cobalt hydroxide or (iii) both nickel hydroxide and cobalt hydroxide).  However, the last clause of the claim recites that the metal hydroxide includes nickel hydroxide and cobalt hydroxide.  This last clause conflicts with the phrase “at least one of a nickel hydroxide and a cobalt hydroxide” because the last clause requires the presence of nickel hydroxide and cobalt hydroxide (scenario (iii)), whereas “at least one” permits either nickel hydroxide (scenario (i)) or cobalt hydroxide (scenario (ii)), but not necessarily both, to be selected.  Thus, the scope of the claim cannot be ascertained due to this internal inconsistency.
Regarding claims 18-20, the claims are likewise rejected, as they require all limitations of claim 3.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0371576 (A1) or WO 2017/105112 (A1) to Park et al. (“Park”) in view of US 2,906,645 to Carpenter et al. (“Carpenter”).
The claims are rejected for the same reasons presented in the Office action mailed on 06/17/2022.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Carpenter, as applied to claim 1 above, and further in view of US 2020/0283863 (A1) or WO 2019/065645 (A1) to Senda et al. (“Senda”).
The claims are rejected for the same reasons presented in the Office action mailed on 06/17/2022.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Carpenter, as applied to claim 1 above, and further in view of US 3,956,030 to Lee et al. (“Lee”).
The claims are rejected for the same reasons presented in the Office action mailed on 06/17/2022.

Allowable Subject Matter
Claims 3 and 18-20 are free from prior art rejections.

Response to Arguments
Applicant's arguments filed 09/15/2022 have been fully considered, but they are not persuasive.
Applicant argues that Park does not disclose an embodiment in which a second component comprises Ni or Co as an essential component and that Park only describes manganese oxide in the examples as a metal hydroxide.
In response, the lack of a specific example does not negate an otherwise valid prior art teaching.  The disclosure of multiple alternatives is not evidence of teaching away from any one of those alternatives.  See MPEP §§ 2123(II), 2141.02(VI).  The fact that Park teaches that the second component can be selected from a various metal oxides and metal hydroxides does not negate the fact that Ni oxide or Ni hydroxide can be the chosen element because it is deemed an acceptable second component by the prior art.
Applicant argues that that there is no reason for a person of ordinary skill in the art to incorporate nickel hydroxide or cobalt hydroxide in the product of Park since Park does not provide an effectual advantage of including these components.
In response, Park teaches that Ni in the film (from the annealing separator) produces phases having different thermal expansion characteristics, with the effects of the contraction and expansion locally differing in the primary film.  This permits the user to maximize the tension effect of the primary film, thereby resulting in the low iron loss of the steel sheet upon which the film is formed.  Para. [0046], [0061], [0062].  Thus, Park teaches advantages of additional elements as the second component.
Applicant argues that Park fails to teach or suggest an average diameter of a metal hydroxide.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP § 2145(IV), citing In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  The previous Office action acknowledges that Park is silent regarding particle size of the metal hydroxide and relies upon Carpenter to teach that feature.
Applicant argues that the particle size in Carpenter corresponds to magnesium oxide or magnesium hydroxide, which is completely different from the metal hydroxide of nickel hydroxide or cobalt hydroxide.
In response, the previous Office action states that Carpenter teaches a particle size of the magnesia (MgO) component of the annealing separator.  However, the previous Office action also states Carpenter identifies an example particle size of 5-15 µm because this size is adequate for the easy spreading of the separator on the silicon steel sheet.  Although this example particle size was specific to magnesia in Carpenter, it would have been obvious to a person of ordinary skill in the art to have applied the particle size teaching of Carpenter to the second component, e.g., nickel hydroxide, of the annealing separator of Park because the second component must also be spread with the Mg oxide/Mg hydroxide to form a film coating, and the particle size has been shown to facilitate application of separator slurry onto steel sheet.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA T. LUK whose telephone number is (571)270-3587. The examiner can normally be reached Monday-Friday 9:30 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Hendricks, can be reached at 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANESSA T. LUK/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        
November 26, 2022